 164DECISIONSOF NATIONALLABOR RELATIONS BOARDLes Schwab Tire Centers,Inc.andTeamsters LocalUnion No.551,InternationalBrotherhood ofTeamsters,Chauffeurs,Warehousemen and Hel-pers of America.Case 19-CA-3533June 24, 1968DECISION AND ORDERBy CHAIRMANMCCULLOCHAND MEMBERSFANNINGAND ZAGORIAOn August2, 1967,TrialExaminer James R.Webster issued his Decision in the above-entitledproceeding,finding that the Respondent had en-gaged in and was engaging in certain unfair laborpractices and recommending that it cease and de-sist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner'sDeci-sion.Thereafter,the Respondent filed exceptions tothe Trial Examiner'sDecision and a supportingbrief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended,the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed.The rulings arehereby affirmed.The Board has considered theTrial Examiner'sDecision,the exceptions and thebrief,and the entire record in the case,and herebyadopts the findings,conclusions,and recommenda-tions of the Trial Examiner with the followingmodifications.'ORDERPursuant to Section10(c) of the National LaborRelationsAct, asamended,theNational LaborRelations Board adopts as its Order the Recom-mended Orderof the TrialExaminer,and herebyorders that the Respondent,Les Schwab Tire Cen-ters, Inc., its officers,agents,successors,and as-signs, shall take the action set forth in the Trial Ex-aminer's Recommended Order.'Member Zagoria would find no violation of Section 8(a)(3) of the Actas, in his opinion,the General Counsel has failed to adduce sufficient af-firmative evidence of discriminatory motivation on the part of the Respon-dent in effecting the changes in question.However,he agrees that these ac-tions violated Section 8(a)(5) of the Act,as they were taken without noticeto or consultation with the Union.Member Zagoria therefore concurs inthe remedy of reinstatement and backpay,but would base it solely on the8 (a) (5) violations found.TRIAL EXAMINER'SDECISIONSTATEMENT OF THE CASEJAMES R.WEBSTER,Trial Examiner:This casewith all parties represented was heard in Lewiston,Idaho.on April 4, 1967, on a complaint of theGeneral Counsel and answerof LesSchwab TireCenters, Inc., herein called Respondent.The com-plaint was issued on February2, 1967,on a chargefiled on November 30, 1966.The complaint allegesthat Respondent has engaged in violations of Sec-tion 8(a)(1), (3), and(5) of the National LaborRelations Act, herein called the Act.The General Counsel,Respondent,and ChargingParty have filed briefs herein and they have beencarefully considered.Upon the entire record andmy observation of the witnesses,Ihereby make thefollowing:FINDINGS OF FACT1.THE BUSINESSOF THE RESPONDENTRespondent,an Oregon corporation,maintainsan office and place of business in Lewiston,Idaho,herein called the Lewiston plant,and at variousother locations in the States of Idaho and Oregon.Respondent is engaged in the recapping of automo-bile and truck tires and in the sale of recapped tiresat retail and wholesale.During the calendar year1966, Respondent transported and delivered to itsvarious places of business tires and related materi-als valued in excessof $50,000, whichwere trans-ported and delivered in interstate commerce fromStates of the United States other than the States ofOregon and Idaho.Also, during the calendar year1966,Respondent manufactured,soldand dis-tributed at its Lewiston plant,products valued inexcess of$50,000,which were shipped from saidplace of business in interstate commercedirectly tocustomers located outside the State of Idaho.Respondent is an employer engaged in commercewithin themeaningof Section 2(6) and (7) of theAct.II.THE LABORORGANIZATION INVOLVEDTeamstersLocal Union No. 551,InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of America, hereincalled the Union,is a labor organization within themeaning of Section2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. PreliminaryStatement and IssuesOn or about October 1,1966,Respondentpurchased from the GeneralTire andRetreadingCompany theLewistonplant,including a substan-tial portionof the Company'sphysical assets, good-will, name, accounts receivableand othertrade as-sets and assumed the liabilitiestheretoforeincurredby said company.172 NLRB No. 10 LES SCHWAB TIRE CENTERS, INC.On or about October 1,1966, Respondent com-menced operating the Lewiston plant with the sameemployees in the bargaining unit described below,being approximately 15 in number,as had been em-ployed by General Tire Company.On or about October 27, 1960, the Union wascertified by the Regional Director of Region 19 ofthe Board as the exclusive collective-bargainingrepresentative of the following unit of employees:All tire recappers and tire servicing employeesat the Lewiston plant, excluding all office cleri-cal employees,salesmen,janitors,guards andsupervisors as defined in the Act.At all times since October27, 1960,the Union hasbeen the duly certified exclusive bargainingrepresentative of all employees in said unit,and, inOctober 1966,allemployees in said unit weremembers of said Union.General Tire Company and the Union enteredinto collective-bargaining agreements covering theemployees in said unit,the last of which agreementscovered the period from October 1, 1965, to Sep-tember 30,1966. The agreement provides that itshall continue in full force and effect from year toyear unless written notice of desire to cancel or toterminate is served by either party upon the otherparty at least 60 days prior to the date of expira-tion. The agreement also provides that either partymay serve upon the other a notice at least 60 daysprior to September 30, 1966,advising that suchparty desires to continue the agreement but alsodesires to revise or change the terms or conditionsof the agreement.On or about July 26, 1966, the Urion gave duenotice to General Tire Company of its intention tonegotiate revisions and changes in the terms andconditions of the agreement,pursuant to its termsproviding for the continuance of the agreementpending the completion of any changes or revisions.Thus,except for such changes and revisions thatmight be negotiated by the parties,the contract wasextended for another year to September30, 1967.Respondent assumed fromtheGeneral TireCompany its collective-bargaining agreement withthe Union,and a representative of Respondent hasmet and negotiated with a representative of theUnion on the matters that the Union seeks tochange or revise in said agreement.On October 1, 1966, there were 11 employees onthe day shift-6 in the recapping or retread depart-ment and 5 in the service and sales department; onthe night shift there were 4 employees in theretreaddepartment.OnNovember 7, 1966,Respondent discontinued the night shift,and laidoff the four employees on this shift;also three em-ployees on the day shift in the retread departmentwere laid off.The issues are:(1)WhetherWilliam Baltzel,foreman of theretread department,was a supervisor within themeaning of the Act while employed by Respondent;165and, if so, whether his statements to employeesconstitute interference, restraint, or coercion withinthe meaning of Section 8(a)(1) of the Act.(2)Whetherstatementsby Respondent's generalmanager,Norman Nelson,atmeetings of em-ployees at the Lewiston plant in explanation of thenew Company's hospitalization and insurance pro-gram and other employee benefits constitute offersor promises of benefits in violation of Section8(a)(1) of the Act. And, whether he made any il-legal threats to employees on these occasions.(3)Whetherthe shippingout of work of theretread department,the discontinuance of the nightshift, and the laying off or discharging of seven em-ployees on November 7, 1966, violated Section8(a)(3) of the Act, or were done for economicreasons and incompetence of employees.(4)WhetherRespondentviolatedSection8(a)(5) of the Act by unilaterally increasing wagesof theemployeesat the Lewistonplant,by uni-laterally granting life insurance policies to said em-ployees, by unilaterally discontinuing the night shiftat the Lewiston plant, by unilaterally shipping outwork of the retread department to another plant ofRespondent, and/or by unilaterally laying off sevenemployees in the retread department.B. The Status and Conductof ForemanBaltzelWilliam Baltzel, who had been the foreman ormanager in charge of the retread department underGeneral Tire Company, was retained by Respon-dent as foreman of this department under its newmanager, Gordon Priday. He was terminated onSaturday, November 5, 1966. During the time thathe worked for Respondent, he continued to directthe operations of the employees in the retread de-partment and run that department as he had underGeneral Tire Company. The employees were nottold of any change in his authority or status. He hadexercised the authority to hire employees while-under General Tire Company. Priday was also incharge of a warehouse of Respondent in Lewistonand in October 1966 he spent about 50 percent ofhis time at the warehouse facility.Ifind that Baltzelwas a supervisor of Respondent within the meaningof the Act.Near the end of October 1966, Baltzel and em-ployee Ronald Thrall had a conversation regardingthe attitude of the new company, Respondent,toward the Union. Baltzel asked Thrall a fewquestions about the medical plan in the union con-tract and he gaveThrallsome information onRespondent'splan that was in operation at otherplants. Respondent has 12 stores in Oregon and 6in Idaho. He told Thrall that "if the boys stayedunion he thought that the company would shutdown the plant before they would have a unionshop."In about the middle of October 1966, Baltzel andemployee Tarvis Rhodes had a conversation regard- 166DECISIONSOF NATIONALLABOR RELATIONS BOARDing the attitude of Respondent toward the Union.He told Rhodes that Respondent did not approve ofthe Union,and if the employees did not go alongwith Respondent,itwould shut the shop down; thatif they had to get in new employees they wouldbring them in from outside if necessary.I conclude and find that the statements made byBaltzel to Thrall and Rhodes constitute restraintand coercion within the meaning of Section 8(a)(1)of the Act. Although there is no evidence that anysuperior of Baltzel authorized these statements ormade such statements to him,I do not consider thismaterial.The position of Baltzel with Respondent,his identification with management,and the natureof his remarks make his statements herein coer-cive.'C. Statementsof GeneralManager Norman NelsonVery shortlyafterRespondent took over theoperations of the Lewiston plant,a meeting of em-ployees was called.GordonPriday,Respondent'snew manager at the retread department andRespondent'sGeneralManager Norman Nelsonspoke.Priday toldthem that Respondent had takenover the plant and that Respondent thought theywere going to get along very well with the crew thattheyhad. In response to a question by an employee,Nelson told them about Respondent's medical plan,life insurance policies, and other programs for em-ployees at its other plants.He told them thatRespondent had never had any experience with aunion shop,but that it was up to the employeeswhether they wanted to stay union or not.Shortly after the layoffs of November7, 1966,meetings of employees in the retread departmentand in the service department were held. Nelsontold them that Respondenthad had tocut downdue to its problems, adjustments,and output, andhad laid some men off;that they were going to haveto work some harder andtry toproduce better andput out better work;that due to this Respondentfelt that it would give them a raise to rates of paycomparable to those of employees at Respondent'sOregon plants.He told them about Respondent'smedical plan and insurance plan and that Respon-dent would like for the men to join it; that the restof Respondent's organization was satisfied with it;that if the employees wanted a union they could usetheir own judgment whether they wanted to joinRespondent's plan or stay in the Union.In the ser-vice department Nelson told the employees sub-stantially the same thing.2'WilderFinishingCo.,138 NLRB1017,N.L.R B. v. Kingsford,313 F.2d826 (C A. 6)'One employee,Eilman,testified that at the meeting with service de-partment employees Nelson also testified that "they couldn't see no usehaving a union plan because their plan was good enough,and they wasn'tgoing to have a union plant."The last clause of this testimony is incon-sistent with that of other employees who testified to statements by Nelsonwhich were to the effect that the employees could use their own judgmenton the Union,and it is denied by Nelson; I do not credit it. Also, I do notI find no violation of the Act in Nelson's remarksto employees on October 1, 1966, but his promiseof a general wage increase in circumvention of theUnion,and his offers of a medical plan and of a lifeinsuance plan in the event of their abandonment oftheUnion on November 7, 1966,constituterestraint and coercion within the meaning of Sec-tion 8(a)(1) of the Act.D. The Layoffand Dischargeof Seven EmployeesOn November 7, 1966,Respondentlaid off threeof theseven day shift employees in the retread de-partment:Phillip Ellerhired by General Tire Com-pany on September 1, 1949, Eugene Marshall hiredin June 1950,and RonaldThrall hired August 4,1959. Eller and Marshall were the senior employeesin the retread department,and Thrall was senior atleast totwo of theremainingfour.Each was toldthat the layoffwas for business reasons.When Respondent commenced operations at theLewistonplant there were six employees in theretreaddepartment on the day shift:Eller,Marshall,Dwain Broucher,Thrall,Hutchinson, andRhodes.On October1,1966, Respondent trans-ferredDelton Wilson into the retread departmentfrom the EmpireTire andWarehouseCompany,which was part of the business purchased fromGeneral TireCompany. Thus, on November 7,there were seven employees in that department onthe day shift.After the layoffsand in the month ofNovember the following employees were added tothis department:Glen Hafer,hired on November 8,in a part-time capacity after hislayoff on November7, 1966,from the night shift;Lester Spears,trans-ferred from the service department on November18; Kenneth Mitchell,hired on November 2On Monday,November 7, 1966,the same day asthe layoff in the day shift,the night shift in theretread department was discontinued,and the fouremployees on that shift were terminated: AlanPowell,hiredOctober1,1966;Ronald Pelton,hired August25, 1966;Glen Hafer,hired August19, 1966;and Leonard Spreiter,hired February 1,1965.On the dayshift,Eller was the final inspector ofthe tires after the retreading operation,Marshallwas the initial inspector of the tire casings beforeretreading,and Thrall was a buffer;he operated amachine that removes rubber from the tire casings.There are,of course,essential positions to thecredit Nelson's denials of any reference to the Union or the union medicalplan, he solicited the employees to participate in the company plan ratherthan the union plan.'This does notinclude employeeTine McAmisas the evidence is notclear as to his job,shift assignment,and period of employment.Pridaytestified thatMcAmis receiveda wage increase of 15 cents in November1966, but he is not includedon G.C. Exh. 4, a list of employees receivingwage increases in November 1966. LES SCHWAB TIRE CENTERS, INC.167operation of the retread department and someonehas to perform these duties.On the afternoon of Monday, November 7, 1966,Priday told Eller that they were going to have to cutthe crew down and that Eller was one to go. Ellerasked for a reason and Priday replied that it wasbusiness reasons.About 2:30 on the afternoonof November 7,1966, Marshall was called into Respondent's officeand told by Nelson that because of business condi-tions they were going to have to cut down the crewfor a while and work with a skeleton crew and seehow things work out.Thrall was also called into Respondent'sofficeabout 2:30 p.m. on November 7, 1966, and told byNelson that business conditions were bad,that theywere going to have to let some of the employees gofor business reasons, and that by the process ofelimination he had been chosen as one to go.Priday told the night crew on November7, 1966,that he was going to have to lay them off because ofslack time,that he was going to run with a skeletoncrew and try to build up things, and that some ofthem would be called back later.Eller and Marshall were never criticized abouttheir work,and asto Thrall,Nelson asked him "asa suggestion"that he try not buffing the casings asdeep as he had been doing.Respondent contends that the operation of theretread department in Lewiston was not as produc-tive as it should have been and that Manager Pridayobserved the men for about 30 days and comparedquality and quanity of their work with that done inRespondent'splant in Prineville,Oregon, andpicked the men for layoff that were the least effi-cient and the least productive.As to the night shift,it is contended that the employees on this shift werenot putting out the tires and that the reason for itsdiscontinuance was "strictly production."Priday testified that he picked Eller becausethere was not enough work for him,and in his in-spections he was letting tires go through that hadbeen buffed into the cord and had cuts on them. AstoMarshall,Priday testified that he had missedholes and nails in tires on initial inspections andhad let tires of poor quality go into the shop. Hetestified that Thrall buffed tires too close to andinto the cord and that he had been warned not tobuff in this manner.Priday testified that on thenight shift employee Powell did not wrap retread ontires evenly and did not take care of his equipment.Before makingthe layoffs Respondent contactedAttorney Givensas towhether it could do sobecause of the union contract,and was advised thatit could be done. The contract with the Union pro-vides as follows:It isunderstood and agreed that the Employershall be the sole judge of the competency of allemployees, provided, however, that no manshall be discharged or discriminatedagainst inany way because of his membership in or law-ful activities in behalf of the Union. In the caseof all layoffs and rehires older employees inpoint of service with the Company shall begiven first consideration for retention of em-ployment or rehire. It shall be further providedthat the Employer shall give reasons for thedischarge of any member upon demand of theUnion.Priday also testified that adjustments on tires soldwere running over 5 percent,whereas 2 percentwould be aboutnormal.Thrall testified that he was told by Priday andNelson to discontinue buffing so deep into the cas-ing and that if he cut into any of the cords on a pas-senger car tire he should throw the tire away. Hestated that he did this thereafter and that the matterwas not brought up again.On the day following the layoffs, the employeesaffected went to the Union about the matter. About9 a.m. on November 9, 1966, Union RepresentativeEverett Byers went to Respondent's Lewiston plant.He talked with Manager Dennison Cook in thesales and service department and told him that theseven employees had pay coming because they hadbeen improperly laid off. Cook told him he wouldhave to talk to Priday in the retread department.Cook called Priday, who was at Respondent'swarehouse, and handed the telephone to Byers.Byerstold Priday that the Unionhad a wage claimfor seven employees and he inquired if Priday orNelson would be the one with whom to discuss thematter. Priday replied that he would have Nelsoncall him.A few days after the layoff of the seven em-ployees, employee Clarence Eilman asked Pridaywhy he did not let these men collect unemploymentbenefits. Priday replied that they had gone to theUnion and caused trouble, that he had gotten mad,that he had then marked on the slips from the em-ployment bureau that they had been fired, and thatitwas up to that office as to whether or not they gotunemployment benefits. He had received a notefrom the employment office inquiring as to thereasons for termination.Priday also told Eilmanthat he thought he would keep one of the men.Glen Hafer, one of the men on the night shift, wasrehired on November 8, 1966, on a part-time ba-Sls.4'Eilman also testified in this connection that Priday told him he thoughthe would keep one of the men, but that"the man said he wouldn't work ona nonunion job, so he let him go,too." I do not credit this testimony Thereis no evidence that with Eilman or with any employee was the matter ofworking on a nonunion job broached,none of the terminated employeeswho were called as witnesses testified to any such matter In a prior foot-note,Idiscredited other testimony of Eilman. I realize that those two in-cidents of discredited testimony reflect on other disputed testimony of Eil-man. I have credited Eilman's testimony that Pridaytold him thelaid-offemployees had causedtrouble bygoing to the Union and he had then re-ported on the employment office slips that they had been discharged.Priday acknowledges significant features of the conversation,such a state-ment by him is supportedby thesequence of events and Respondent'sfailure todeal with theUnion on employeematters and Respondent'sgeneral attitude toward the Union I discredit Priday's denial.UniversalCameraCorp.,179 F 2d 749, 754 (C A 2). 168DECISIONS OF NATIONAL LABOR RELATIONS BOARDE.Unilateral Actions by RespondentOn about October 13, 1966,Byers met Nelsonand discussed the Union's contract covering em-ployees in the Lewiston plant and discussed theUnion's new contract proposals.Byers advised himthat the Union was seeking a wage increase of 15cents per hour for each of the next 3 years, a pen-sion plan and improved health and welfare;the firstwage increase was to be effective as of October 1,1966. Nelson told him that he was aware of thelabor agreement with the Union and that he wouldbe representing the new Company,Respondent. Nomeeting for negotiations was set at that time.On approximately December 13, 1966, AttorneyJames Givens called Byers and informed him thathe represented Respondent and was willing to meetand discuss the labor agreement.Since that timeAttorney Givens and Byers have met six times forcontract negotiations;no other representative ofRespondent has participated.Attorney Givens hadrepresented the prior owner of the Lewiston plant,General Tire Company,and had negotiated withByers on the current contract.As of the time of thehearing herein no agreement has been reached onthe Union's new proposals;there is no evidence asto the status of negotiations,and the General Coun-sel is making no contention of bad faith as to theconduct ofthe negotiating sessions.The GeneralCounsel contends that Section 8(a)(5) of the Acthas been violated by Respondent's unilateral ac-tions on wages,benefits,working conditions, andtenure of employment of the employees and by itsunfair labor practices geared to undermine theUnion's bargaining position.On November7, 1966,Nelson announced to em-ployees that a wage increase would be given, tobring them in line with wagespaid byRespondentat its Oregon plants.In November 1966, wages ofall employees were increased,with most of themreceiving 15 cents per hour increases. DwainAckerman and Arthur Flodin in the service depart-ment received 10-cent increases;TarvisRhodesand Lester Speers in the retread departmentreceived a 20-cent and a 40-cent increase,respec-tively.The increases were not discussed with theUnion.On November7, 1966,Nelson informed the em-ployees of its medical plan and of its program ofgiving employees life insurance policiespaid for bythe Company.The employees were given the op-portunity of choosing between Respondent'smedi-cal plan and the medical plan in the Union's con-tract.Nelson testified that the medical plan has notbeen put into effect at the Lewiston plant, andthere is no evidence to the contrary.Nelsontestified that he was unaware that any of the em-ployees at the Lewiston plant had received Respon-dent's life insurance policies, but employee Eilmantestified that he received a life insurance policyabout a month or a month and a half before thehearing herein,that is, in about February 1967.Nelson testified that it was a policy of Respondentfor all employees to be issued term life insurancepolicies.The Union was not notified that life in-surance policies were being given to employees atthe Lewiston plant.On November7, 1966,Respondent discontinuedthe night shift in its retread department,therebylaying off four employees;on the same day it laidoff three employees in the retread department onthe day shift.These actions were not discussed withthe Union.Since its takeover of the Lewiston plant,Respon-dent has been sending tire casings to its plant inPrineville,Oregon,for recapping on molds withmore modern tread design than are available inLewiston.Prineville is about 350 miles fromLewiston.Also, tire casings are brought to theLewiston plant from Prineville for recapping by acold process and on other molds that Respondentdoes not have at its Prineville plant.This sendingout of work from the Lewiston plant was notdiscussedwith the Union. Approximately 30 per-cent of the Lewiston plant's recap work is beingsent to Prineville,and approximately 3 or 4 percentof its work is on casings received from Prineville, ora net loss of work of approximately 26 percent.When Respondent bought the Lewiston plant it hadplanned to send some tire casings to its plant toPrineville for recapping on the molds with thenewer tread design. Priday testified that the volumeof casings being sent to Prineville is increasingbecause "we are buying more new molds inPrineville."F.Conclusions as to the Unilateral Actions andTerminationsThe unilateral wage increases given by Respon-dent to employees in November 1966 significantlyexemplify the tone of Respondent's attitude towardand relations with the Union.At the time of the in-creases, negotiations were pending and the Unionhad proposed a 15-cent increase for the currentcontract year;the Union was completely ignored onthe matter of the increases.The fact that the em-ployees of Respondent at other plants were receiv-ing more money than those at the Lewiston plant isno justification for its bypassing the Union. In thesame category is Respondent'sunilateral issuanceof term life insurance policies to employees at theLewiston plant.I findthat bythis conduct Respon-dent has violated Section 8(a)(1) and(5) of theAct.When Respondent took over the Lewiston plantit sought to conduct a productive and profitable en-terprise,and it is reasonable to anticipate that anew owner will make changes in a newly acquiredplant to conform to his methods of operation and tohis ideas for improving production and efficiency.But, as to changes that affect the wages,tenure, LES SCHWAB TIRE CENTERS, INC.169and working conditions of employees,he is underan obligation to discuss these matters with the em-ployees'bargaining representative before their in-stitution.This, of course,does not preclude themaking of changes nor does it contemplate thatthey should be unreasonably delayed.The bargain-ing representative,however,should be given theopportunity to discuss the matter so that the in-terests of the employees can be fully considered.Shortly after Respondent took over the Lewistonplant it discontinued the night shift in the retreaddepartment,it started sending out approximately 30percent of its tire casings to another plant ofRespondent for recapping,and it laidoff almosthalf of the employees on the day shift in the retreaddepartment.In 1 day it reduced the number of em-ployees in the retread department from approxi-mately 11 to 4.Respondent contends that the actions taken weremotivated by economic considerations-the finan-cial losses incurred by this department and a poorproduction record by the employees,and that theselection of employees for layoff was based onPriday's judgment as to the relative competence ofall employees,and that the contract provides that"the Employer shall be the sole judge of the com-petency ofall employees."Respondentfurther con-tends that as all of the employees in the bargainingunit were members of the Union there could be nodiscrimination.The General Counsel contends that Respondentviolated Section 8(a)(3) by laying off employees todiscourage membership in the Union,and violatedSection 8(a)(5) of the Act by not notifying the bar-gaining representative and discussingthematterwith him before making thelayoffs.Since the shipping out of approximately 30 per-cent of the work of the retread department, theelimination of the night shift in this department,and the layoff of almost 50 percent of the day shiftin the retread department drastically affected thetenure of employment of employees in the bargain-ing unit,Respondent was undera duty to notify thebargaining representative and discuss these matterswith him, and its failure to do so constitutes a viola-tion of Section8(a)(5) of the ActsOn the issue as to whether or not the layoffs werediscriminatorilymotivated,Respondent contendsthat the motivating factors were poor production,inefficiences,and financial losses.To substantiateitscontention on financial loss, Respondent in-troduced into evidence a financial statement forJanuary and February 1967 which shows a loss of$12,731.30 forthis period.Financialrecords forOctober,November,and December 1966, andthose of General Tire Company prior thereto, werenot available at the hearing,and there is noevidence as to losses during these periods.It is in-teresting to note that the loss in January 1967 was$2,546.39 and in February 1967 it increased to$10,184.91.On the contentions of poor production and inef-ficiencies, these were not mentioned to the em-ployees at time oflayoffor at any time, with the ex-ception ofThrall whowas askedinOctober 1966that he try not buffing as deep as he had been do-ing. There is no evidence that employees were toldof any production quotas or standards; thetestimony on production is very general-that theemployees were not producing as well as those inPrineville and were not producing the units of workrequired for a profitable operation.On quality ofwork,tireswith defects on which adjustments hadbeen made were displayed at the hearing;adjust-mentsin January and February were 5.7 percent oftotal sales, whereas 2 percent would be about nor-mal.There is no evidence that Respondentdiscussed the matter of quality or workmanshipwith any of the employees, except Thrall. Ofcourse,an employer may discharge an employeefor any reason he chooses except his union activi-ties,and the existenceof a valid reason for adischarge does not justify a dischargemotivated byunion activities.Considering the totality of the evidence I am con-vincedthatRespondentwasdiscriminatorilymotivated and violated Section8(a)(3) of the Actby its discontinuance of the night shift,its layoff ofMarshall,Thrall,Eller, Spreiter,Hafer,Powell, andPelton,and by its reduction of the production atthe Lewiston plant by sending out approximately 30percent of its tire casings for recapping in Respon-dent'splant in Prineville,Oregon.This is basedprincipally on Respondent's blatant disregard of theUnion,the efforts of Nelson to get the employees toabandon the Union, the warnings and threats byBaltzel,Priday's reaction to the fact that the laid-off employees went to the Union, the failure ofRespondent to advise the employees of any defi-ciencies in quality or quantity of their work, andthe vague and incomplete picture on financiallosses; replacements(Hafer, Speers, and Mitchell)were added in November 1966 to the day shift inthe retread department;also, the reason assignedfor the discontinuance of the night shift was thatthe employees"weren't putting out any tires andwe just couldn't keep it running under those basis";there is no contention that a reduction in force wasnecessary because of lack of work.'I also note thatadditionalnew molds were being installed inPrineville,Oregon,and none in Lewiston, Idaho.Respondent gave cost of installation as an obstacleto the installation of new molds in Lewiston.Respondent's contentions of economic considera-sFibreboard Paper ProductsCorp.,379 U.S.203;Ordont OrthopedicLaboratories, Inc.,156 NLRB 49.6 It could very well be that the discontinuance of the night shift and theresulting failure to secure full utilization of the retreading machines con-tributed to financial losses.And certainly the transportation of tire casings350 miles to Prineville for recapping and the return of these tires the samedistance to Lewiston added substantially to the costs of the finishedproduct. 170DECISIONSOF NATIONALLABOR RELATIONS BOARDtions and deficiencies of workmen as the motivatingfactors for its actions are not convincing.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in sec-tion III,above,occurring in connection with theRespondent'soperations described in section I,above,have a close,intimate, and substantial rela-tionship to trade,traffic,and commerce among theseveral States and tend to lead to labor disputesburdening and obstructing commerce and the freeflow thereof.Upon the basis of the foregoing findings of fact,and upon the entire record in the case, I make thefollowing:CONCLUSIONS OF LAW1.Respondent is an employer within the mean-ing of Section2(2) of the Act,and is engaged incommerce within the meaning of Section2(6) and(7) of the Act.2.The Unionisa labor organization within themeaning ofSection 2(5) of the Act.3.By shipping out approximately30 percent ofthework of the retreaddepartment to anotherplant of Respondent,by discontinuing the nightshift in the retread department,and by laying offand then discharging PhillipEller,EugeneMarshall,Ronald Thrall,Leonard Spreiter, GlenHafer,Ronald Pelton,and Alan Powellbecause ofthemembershipof itsemployeesin the Union,Respondent has discriminated against employees todiscouragemembership in theUnion,and hastherebyengagedinunfairlaborpracticesproscribedby Section8(a)(3) and(1) of the Act.4.By the threatening statements by ForemanBaltzel referredto above inparagraphIII,B, by thepromise and grant of a wage increase, the offer andgrant of term life insurance policies, and the offerof a medical plan by General Manager Nelsonreferred to above in paragraph III, C, Respondenthas interfered with,restrained and coerced em-ployees in the exercise of rights guaranteed by Sec-tion7 of the Act and hasthereby engaged in unfairlabor practices proscribed by Section 8(a)(1) ofthe Act.5.All tire recappers and tire servicing employeesof Respondentat the Lewistonplant,excluding alloffice clericalemployees, salesmen,janitors,guardsand supervisors as definedin the Act,constitute aunit appropriate for the purposesof collective bar-gaining within the meaning of Section9(b) of theAct.6.At all timesmaterial herein the Union hasbeen and is now the exclusive representative of allemployees in the aforesaid appropriate unit for thepurposesof collectivebargaining within the mean-ing of Section9(a) of the Act.7.By unilaterally granting wage increases andlife insurance policies to employees,by unilaterallydiscontinuing the night shift in the retread depart-ment,by unilaterally shipping out approximately 30percent of the work of the employees in the retreaddepartment,and by unilaterally laying off 7 of itsapproximately 11 employees in the retread depart-ment,Respondent has refused to bargain collective-ly with the Union,thereby engaging in unfair laborpractices proscribed by Section 8(a)(5) of the Act.THE REMEDYHaving found that Respondent has engaged incertain unfair labor practices, I shall recommendthat it cease and desist therefromand that it takecertain affirmative action designedto effectuate thepolicies ofthe Act.Having found that Respondent discriminatorilyshippedoutwork of theretreaddepartment,discontinued the night shift and terminated sevenemployees,Ishall recommend that Respondentresume its former production in the retreaddepart-ment,resume its nightshift,and offer the ter-minated employees immediate and full reinstate-ment to their former or substantially equivalent em-ployment and make themwhole for any loss of paytheymay havesuffered by reasonof the discrimina-tion against them,by payingto each a sum ofmoney equal to thatwhich he normally would haveearned as wages, from the date of the discrimina-tion to the date of his reinstatement,lessnetearnings during such period,in accordancewith theBoard's formulaset forth in F. W.Woolworth Com-pany,90 NLRB289, together with interest thereonat the rateof 6 percentper annum as prescribed inIsis Plumbing&HeatingCo.,138 NLRB 716.A remedyforan unfair labor practice isfashioned to return conditions as nearly as possibleto the status quo thatwould haveexisted in theabsence of any unfair practices and anemployerwillnot be required to resume a discontinuedoperation if an undue financialhardshipwere in-volved.In this case the night shift was not discon-tinued forlackof work,but on alleged poorproductionof the employees. The resumption ofthe night shift andof itsformer production at theLewiston plantwillwork noundue hardship onRespondent,and in factcould havea salutary effecton the economyof the Lewiston plant.I shall recommend that Respondent bargain col-lectivelywith the Unionwith respect to rates ofpay, wages,hours of employment,and other mat-ters affecting the tenure and terms and conditionsof employmentbeforeinstituting any changes inthese matters,or upon requestby the Union,and, ifan understanding is reached,embody such un-derstanding in a written and signed agreement. Ishallnot recommend that Respondentwithdrawwage increases and insurance policies unilaterally LES SCHWAB TIRE CENTERS,INC.171granted to employees;these matters are subjects forbargainingby the Unionand Respondent.Upon the basis of the foregoing findings of factand conclusions of law and the entire record andpursuant to Section10(c) of the Act,I hereby issuethe following:RECOMMENDED ORDERHafer,Ronald Pelton, and Alan Powell to theirformer or substantially equivalent positions withoutprejudice to their seniority or other rights andprivileges, and make them whole for any loss ofearningsthey may have suffered as a result of thediscrimination against them,in the manner set forthinthe section of this Decision entitled "TheRemedy." Notify any of the above employees, ifpresentlyserving intheArmed Forces of theLes Schwab Tire Centers, Inc., its officers,United States, of his right to full reinstatementagents, successors,and assigns, shall:upon application in accordance with the Selective1.Cease and desist from:Service Act and the Universal Military Training and(a) Threatening employees with a closing of theService Act, as amended, after discharge from theLewiston plant if they continue with the Union.Armed Forces.(b) Promising and offering employees wage in-(c) Preserve and, upon request, make availablecreases, a medical plan and life insurance policies,to the Board or its agents, for examination andor other benefits as inducements for abandonmentcopying, all payroll records, social security paymentof the Union.records, timecards, personnel records and reports,(c)Discouragingmembership inTeamstersand all other records necessary to analyze theLocal Union No. 551, International Brotherhood ofamount of backpay due under the terms of thisTeamsters, Chauffeurs,Warehousemen and Hel-recommended Order.pers of America, by shipping out work of the(d) Post at its plant in Lewiston, Idaho, copies ofretread department to another plant of Respondent,the attached notice marked "Appendix."7 Copies ofby discontinuing the night shift in the retread de-said notice, on forms provided by the Regionalpartment, by laying off and discharging employees,Director for Region 19, after being duly signed byor by any othermanner discriminating againstem-an authorized representative, shall be posted byployees in regard to hire or tenure of employmentRespondent immediately upon receipt thereof, andor any terms or conditions of employment.bemaintained by it for 60 consecutive days(d)Making changes in the wages, benefits,thereafter, in conspicuous places, including alltenure, and other terms and conditions of employ-places where notices to employees are customarilyment of employees without notifying and bargain-posted. Reasonable steps shall be taken by Respon-ing with the Union, or otherwise refusing to bargaindent to insure that said notices are not altered,collectively with said Union as the exclusive bar-defaced, or covered by any other material.gaining representative of its employees in the fol-(e)Notify the Regional Director for Region 19,lowing described appropriate unit:inwriting, within 20 days from the receipt of thisAll tire recappers and tire servicing employeesDecision, what steps have been taken to complyof Respondent at the Lewiston plant, excludingherewith."alloffice clerical employees,salesmen,jani-7In the event that this RecommendedOrder is adopted bythe Board, thetors,guards and supervisors as defined in thewords "a Decision and Order"shall be substituted for the words "theAct.Recommended Order of aTrial Examiner" in the notice In the further(e) In any like or related manner interferingevent that the Board'sOrder isenforced by a decree of a United StatesCourt of Appeals,the words"a Decree of the United StatesCourt of Ap-with,restraining, or coercing its employees in thepealsEnforcing an Order"shall be substituted for the words"a Decisionexercise of rights guaranteed in Section 7 of theand Order."Act, except to the extent that such rights may be af-6 In the event that this RecommendedOrder is adopted bythe Board,fected byan agreementrequiring membershipin athis provision shall be modified to read: "Notifysaid Regional Director, inwriting,within 10 days from the dateof this Order,what steps Respondentlabor organization as a condition of employmenthas taken to comply herewith "where authorized in Section8(a)(3) of the Act.2.Take thefollowing affirmative action:(a)Upon request,bargaincollectively with theUnion as the exclusive bargaining representative ofall of its employees in the aforesaid bargaining unitwith respect to rates of pay, wages,hours of em-ployment,and other terms and conditions of em-ployment,and, if an understanding is reached, em-body suchunderstanding in a written and signedagreement.(b) Resume its former production in the retreaddepartment,and resume the operation of the nightshift in the retread department and offer immediateand full reinstatement to Phillip Eller, EugeneMarshall,Ronald Thrall, Leonard Spreiter, GlenAPPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminerof the National Labor Relations Boardand inorder to effectuate the policies of the Na-tional LaborRelationsAct, as amended, we herebynotify our employees that:WE WILL NOT threaten to close the Lewistonplant because of union activities of employees.WE WILL NOT offeror give wage increases,insurance policies, a medical plan,or other 172DECISIONSOF NATIONALLABOR RELATIONS BOARDbenefits as inducementsfor employeesto aban-don the Union.WE WILL NOTmake changes in wages,benefits,or in termsor conditions or tenure ofemployment of employees in the bargainingunit describedbelow without first notifying andbargaining with TeamstersLocal Union No.55 1, InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemenand Helpers ofAmerica,concerning such changes.WE WILL NOTdiscourage membership in saidUnion, or in any otherlabor organization ofour employees,by shipping out work toanother plant,by discontinuing the night shift,or by layingoff or dischargingemployees, orby discriminating against themin any othermanner in regard to hire or tenureof employ-ment or other terms and conditionsof employ-ment.WE WILL NOTin any other manner interferewith,restrain,or coerce our employees in theexercise of rights guaranteedto them by Sec-tion 7 of the Act, except to the extent thatsuch rightsmay be affectedby an agreementrequiring membership in a labor organizationasaconditionofemploymentwhereauthorizedin Section8(a)(3) of the Act.WE WILL,upon request,bargain collectivelywith TeamstersLocal Union No. 551,Interna-tionalBrotherhood of Teamsters, Chauffeurs,Warehousemen and Helpersof America as theexclusive bargaining representative of all em-ployees in the unit described below withrespect toratesof pay,wages, hours of em-ployment, and otherterms and conditions ofemployment, and, if an understanding isreached, embody suchunderstanding in a writ-ten, signed agreement.The bargaining unit is:All tire recappersand tire servicing em-ployees at the Lewistonplant,excludingalloffice clericalemployees,salesmen,janitors,guards and supervisors as definedin the Act.WE WILLresume our former production inthe retread department at the Lewiston plantand will resume operation of the night shift inthat department and will offer the followingnamed employees immediate and full reinstate-ment to their former or substantially equivalentpositions,without prejudice to their seniorityor other rights and privileges,and we will makethem wholefor anyloss of paysuffered byreason of our discrimination against them:Phillip Eller,Eugene Marshall,Ronald Thrall,Leonard Spreiter,Glen Hafer,Ronald Pelton,and AlanPowell.All our employeesare free to become or remain,or refrain from becoming or remaining,members ofthe above-named or anyother labororganization.LES SCHWAB TIRECENTERS, INC.(Employer)DatedBy(Representative) (Title)Note:We will notify any of theabove-namedemployees,if presently serving inthe Armed Forcesof the UnitedStates, of his right to full reinstate-ment upon application in accordancewith theSelectiveServiceActand the Universal MilitaryTraining and ServiceAct, asamended, afterdischargefrom the ArmedForces.Thisnotice must remain posted for 60 consecu-tive days from the dateof posting and must not bealtered,defaced,or coveredby anyother material.If employees have any question concerning thisnotice or compliance with its provisions, they maycommunicatedirectlywith the Board'sRegionalOffice, 327 LoganBuilding,Seattle,Washington98101, Telephone583-4583.